Citation Nr: 1211860	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include the issue of a rating in excess of 30 percent earlier than October 19, 2010.


REPRESENTATION

Veteran represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from September 1975 to September 1979 and from October 1994 to August 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

FINDINGS OF FACT

1.  Prior to December 2, 2009, the evidence of record demonstrated that the Veteran's PTSD was primarily manifested by some depressed mood and chronic sleep impairment; such that he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but his symptoms for not of such severity to produce occupational and social impairment with reduced reliability and productivity.

2.  As of December 2, 2009, the medical evidence first showed that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  At no time during the course of the Veteran's appeal has it been shown that his PTSD caused total occupational and social impairment. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent earlier than December 2, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 

2.  The criteria for a 70 percent rating for PTSD were met December 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

In December 2008, the Veteran filed for service connection for PTSD.  His claim was granted and he was assigned a 30 percent rating under C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran appealed the rating that had been assigned, and during the course of his appeal, the RO determined that a VA examination in October 2010 had established that the Veteran's PTSD was more closely approximated by a 70 percent rating, and the Veteran's rating was increased, effective the date of the examination.  

As such, the Board will first consider whether a PTSD rating in excess of 30 percent is warranted earlier than October 2010, and then will consider whether a PTSD rating in excess of 70 percent is warranted.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

As noted, the Veteran was initially assigned a 30 percent rating for his PTSD.  He appealed the assigned rating, and during the course of his appeal, his rating was increased to 70 percent based on a medical examination in October 2010 (and made effective as of the date of the examination).  The Veteran has argued that the 70 percent rating should be effective as of the date his claim for service connection was received in December 2008.  As will be discussed, the Board concurs that the 70 percent rating should be earlier than October 2010, but the Board does not believe that a 70 percent rating was warranted as far back as December 2008.  

Rather, as will be discussed, the Board concludes that a 70 percent rating was warranted as of December 2, 2009.

Specifically, a letter of reprimand is of record from December 2009, describing how the Veteran was suspended for inappropriately placing a student in a chokehold on December 2, 2009.  This is the first documented incident of impaired impulse control and suggests that the Veteran's PTSD related symptoms had become more pronounced at that time than would be contemplated by a 30 percent rating.  It is hard evidence in support of the 70 percent claim.  

In a March 2010 substantive appeal, the Veteran argued that his PTSD was more severe than the 30 percent rating, adding that he had no real friends and was embarrassed professionally.  He also added that if he lost his teaching license he felt he would be unemployable.  

The Veteran was eventually provided with a VA examination in October 2010 at which he asserted that his PTSD-related symptomatology had gotten much worse since the incident in December 2009 which led to an administrative suspension.  He stated that his nightmares had become worse, occurring approximately 5-6 nights per week, and causing him to wake up in a sweat with an increased heart rate.  He also reported experiencing an increase in flashbacks, insomnia, poor concentration, irritability, and anger outbursts.  He reported having a decreased interest in pleasurable activities, choosing instead to stay at home.  He reported a dysphoric mood all the time, accompanied by lower energy, poor concentration, hopelessness, helplessness, and worthlessness.  He stated that he had been experiencing suicidal ideation, but that his thoughts of his family had helped him go on.  The Veteran had not found therapy to be helpful, but he did note that the trazodone was helping.  His drinking had increased to approximately 6-10 beers per day.  He stated that he only had one close friend.  He also stated that while he used to work 60 hour weeks, but that since his disciplinary action,  he was just putting in his time.  The Veteran indicated that he was going back to school for an administrator license, but he was having difficulties with concentration and short-term memory.  The Veteran had been married for 33 years, but stated that he isolated from his wife.  He stated that he got along with his son, but had trouble getting along with his daughter.  

At the examination, the Veteran was casually dressed and cooperative.  He had a normal thought process without any hallucinations.  He was fully oriented, but his short-term memory was below average.  His affect was appropriate but constricted.  His mood was mildly dysphoric to euthymic.  The examiner stated that the Veteran's PTSD symptomatology had worsened in the past year after the choking incident.  The examiner assigned a GAF of 45.

Based on this examination, the Veteran's rating was increased to 70 percent, but the fact remains that the Veteran specifically stated at the examination that his symptoms had been increasing in severity since the incident in December 2009.

This incident is documented and shows sufficient lack of impulse control that the Board is satisfied that as of the Veteran's administrative suspension, the criteria for a 70 percent rating were warranted.  

As noted, a 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control (such as unprovoked irritability with periods of violence).  The letter describing the terms of the Veteran's suspension made it clear that as of the date of the incident, the Veteran's was experiencing impaired impulse control with some violent behavior.  

Moreover, a review of the October 2010 examination report shows that the Veteran was experiencing trouble with school (due to memory and concentration problems); he was having family and work difficulty; and he was experiencing judgment problems and mood issues.  While an examination was not conducted for close to a year thereafter, the fact remains that the examination merely confirmed what was suggested by the earlier inappropriate behavior, and the Veteran's statements again related the increase in symptoms back to the incident in December 2009.  

As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that  the criteria for a 70 percent rating for PTSD were met as of December 2, 2009, and to that extent, the Veteran's claim is granted.
 
A rating in excess of 30 percent earlier than December 2009

The Board will now discuss why a rating in excess of 30 percent is not warranted earlier than December 2009.

In December 2008, the Veteran was seen for an initial VA evaluation.  He reported experiencing nightmares about an in-service stressor incident in which his naval ship ran over a small fishing boat, killing several fishermen.  This incident had reportedly led to feelings of depression and the Veteran asserted that he had considered suicide in the past.  The Veteran was noted to have been married for 30 plus years.  

In January 2009, the Veteran was first seen by VA mental health.  He reported worsening problems with sleep, low mood, irritability, and recent suicidal ideation.  The suicidal ideation mainly involved his lack of desire to return to work.  However, he specifically denied experiencing any intent to act on any of the thoughts.  The Veteran continued to work with high school kids in an ROTC program where he had been for seven years.  The job involved a lot of organizing, and he reported working involved 60-80 hour work weeks.  The Veteran described the in-service ship accident on which his PTSD diagnosis was based and he asserted that he had become increasingly distressed by the events.  He described intrusive memories, hypervigilance, and recurring nightmares.  He also reported being very uncomfortable in groups, avoiding contact when possible.  The Veteran was noted to have been married for 30+ years, with two children, one of whom lived at home.  He reported enjoying running.  

On examination, the Veteran was engaging, but anxious, his speech was normal, and his affect was full.  The Veteran reported depression and irritability, as well as difficulty sleeping.  The Veteran was noted to be a good historian.  He acknowledged suicidal ideation, but denied any intent.  The medical professional assigned a GAF score of 65 in acknowledgment of mild psychiatric symptomatology, providing evidence against this claim.

In February 2009, the Veteran reported that his sleep remained poor with periodic nightmares, stating that he frequently awoke with a sweat, believing that he is on a ship.  His work stresses continued but were noted to be manageable.  The Veteran was concerned that cuts to the school budget might lead to the cancelation of the program he ran, but he was comfortable that he would have enough time to find another job if this happened.

Several records from the Vet Center were also received in March 2009.  In early march, the Veteran reported being placed on anti-depressants after being bothered by nightmares occurring multiple times per week.  The Veteran stated that he was willing to consider medication.  Later in March 2009, the Veteran showed symptoms in the severe range of the Beck inventory.  He was told that it was important to continue taking his medication.

In May 2009, the Veteran had a Beck Score of 42, suggesting severe range of depressive symptoms.  The Veteran stated that he wife had noticed a decrease in anger/irritability since he had started on anti-depressants a month earlier.  The Veteran acknowledged that he felt more positive about life situations and was less likely to act on angry thoughts.  The medical professional stated that the Veteran had severe PTSD symptoms.

The Veteran was provided with a VA examination in May 2009, at which he reported that his marriage was going well and that he had a good relationship with his children.  Socially, the Veteran reported associating with his coworkers and said that he would get together with friends once every two weeks and would go to parties and barbecues.  The Veteran also reported hobbies such as boating, fishing, and running.  The Veteran was in his seventh year as a high school teacher, and he did not report any disciplinary actions or missed time from work.  He stated that he would like to quit his job, but did not feel he was financially able to do so.  The Veteran stated that his PTSD symptoms, such as nightmares, occurred approximately once a month.  He indicated that at times he had intrusive thoughts, and he sought to avoid reminders of the incident.  He did state that he felt somewhat distant.  The Veteran reported sleep problems, but he acknowledged that his sleeping had improved since being prescribed medication.  At the examination, the Veteran spoke freely and spontaneously.  He was fully oriented and his thought processes were logical and goal-directed.  There were no signs of major psychopathology such as hallucinations or delusions.  The Veteran's affect was within normal limits, and his mood was generally neutral to dysphoric.  Attention, concentration and memory were intact.  The Veteran was able to complete his activities of daily living.  

The examiner diagnosed PTSD and assigned a GAF of 63, stating that the Veteran had moderate occupational impairment in that he had discontinued his military career, but that he was not having much occupational difficulty at that time.  The Veteran was also having only a mild social impact, providing more evidence against this claim.

As noted, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Here, prior to December 2009, the evidence showed that the Veteran was able to work, had a family and friends.  He also listed several hobbies.  The evidence simply does not show that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity prior to December 2009.  There was no indication (for example only) of flattened affect; speech problems, panic attacks more than once a week; difficulty in understanding complex commands; impaired memory, judgment, or abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

At the Veteran's VA examination in May 2009, the Veteran's symptoms were found to be mild. The Veteran reported working full-time with no disciplinary issues, and he described going to barbecues with friends several times per month.  This is not to say that the Veteran was not experiencing any psychiatric symptoms, but rather that the symptoms were not shown to be of sufficient severity as to warrant a rating in excess of 30 percent. 

The Board acknowledges the reports from the Vet Center which suggest that testing had shown severe PTSD and Depression symptoms, but these reports made no allowance of the Veteran's ability to perform a regular job (more than 40 hours per week), his long-term marriage, and his reports of friends.  Moreover, one test was noted to have created an invalid profile as the scores suggested an individual who was making an attempt to present himself as especially symptomatic.  Additionally, a VA examination was provided that same month as the Vet Center treatment sessions found only mild symptoms, and provided a more thorough and in depth discussion of the reasons for such a conclusion.
 
In this regard, it is important for the Veteran to understand that not all evidence in this record supports a 30 percent evaluation, let alone a 50 percent evaluation, let alone a 70 percent evaluation, however, at particularly points, the Board finds that enough evidence and facts supports the Veteran's claim. 

The Board is aware that the Veteran reported periodic suicidal ideation in several treatment records, and suicidal ideation can be a symptom of a 70 percent rating.  However, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Moreover, symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As such, the mere report alone of suicidal ideation can support a 70 percent rating, but does not presumptively mandate the assignment of a 70 percent.  Here, the evidence of record overwhelmingly establishes that prior to December 2009, the Veteran was functioning well both socially and occupationally.  He was employed full-time, had been married for a number of years, and reported having several friendships.  While he did provide some vague reports of suicidal ideation, he did not ever suggest that he had created any type of plan, and he acknowledge that thoughts of his family prevented him from ever really considering suicide.  As such, it does not appear that any suicidal ideation that the Veteran actually experienced sufficiently impacted either his social or occupational functioning such that it would support a 70 percent rating.  

In his substantive appeal which was received in March 2010, the Veteran argued that the 30 percent rating was based only on a 20 minute VA examination, as well as the fact that he continued to be able to work.  He stated that he had been unable to find another job and was working with Vocational rehabilitation to retrain.  He also reported that in December 2009, he "snapped" at work and wrestled with a student at the high school.  He indicated that he was placed on administrative leave and was now on probation.  He stated that he attended mandatory events with colleagues but had no real friends.  He stated that he was completely embarrassed as a professional.  He indicated that he did not have any family in the area other than his wife, with whom he spent most of his time.  He was concerned about losing his teaching license which he felt would render him unemployable.  He indicated that his nightmares were more frequent and increased by stress from the suspension.  He asserted that his depression had increased to the point that he was again contemplating suicide, but his relationship with his wife was holding him back.

However, the Board notes that this report was received after December 2009, and the Board believes that at the time the Veteran submitted his substantive appeal that his PTSD related symptoms had actually increased in severity, such that they did then support a 70 percent rating.  Nevertheless, there was no information conveyed in the substantive appeal to change the Board's opinion that a rating in excess of 30 percent was not warranted prior to December 2009, and a claim in excess of 30 percent earlier than December 2009 is denied.

The Board has considered the evidence prior to the December 2009 incident, but finds that it simply does not show that a rating in excess of 30 percent was warranted.  The Veteran was working a full-time job, working 60-80 hours per week, he was engaged in family life, and he reported friends and hobbies.

The Board acknowledges that the medical professional at the Vet Center categorized the Veteran's symptoms as severe, but none of the factors enumerated in the preceding paragraph were discussed.  Moreover, it appears that the Veteran's medication regiment was still being worked out in the beginning which may have been responsible for some irritability.  

Nevertheless, the Veteran was provided with a VA examination to assess the severity of his symptoms, and the examiner was able to review the various treatment records.  However, after reviewing the available evidence and examining the Veteran, the examiner concluded that the Veteran's PTSD related symptomatology was mild (as evidenced by the GAF of 62).  This score was consistent with the GAF of 65 that had been assigned at the Veteran's initial mental health evaluation.  

As such, the Board concludes that a rating in excess of 30 percent is not warranted prior to December 2, 2009, and to that extent, the Veteran's claim is denied.

Rating in excess of 70 percent

As noted, the Veteran's PTSD is currently rated at 70 percent.  The issue then becomes whether the Veteran's PTSD related symptoms have caused impairment that would warrant a 100 percent rating.  As noted, a 100 rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Having reviewed the evidence of record, the Board concludes that the evidence does not support a 100 percent rating at any time during the course of the Veteran's appeal, as he has not been shown to be totally socially and occupationally impaired.

Even at his October 2010 VA examination, when it was noted that symptoms had increased over the previous year, the Veteran acknowledged having one good friend, he had been married for more than 30 years, and he continued to work full-time and go to school.  No evidence has been submitted showing total social and occupational impairment, and neither the Veteran nor his representative have argued otherwise.  As such, the Veteran simply is not totally socially and occupationally impaired, and a schedular rating in excess of 70 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms are impaired impulse control, nightmares, and reduced social and occupational functioning, which are specifically  contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

TDIU

Finally, because of some very limited references to possible unemployability, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is appropriate.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

First, the Veteran is currently working.  Furthermore, the evidence does not support a finding that the Veteran's disability has so increased in severity that he is no longer able to find or maintain substantially gainful employment.  

While the Veteran's psychiatric symptoms are serious, and the Board does not wish to dispute this fact (providing the basis for the grant of this claim to 70 percent) the evidence does not support a finding that his symptoms are so severe that he would be precluded from finding or maintaining substantially gainful employment because of his service connected PTSD.    

In conclusion, the preponderance of the evidence is against a finding that the Veteran is totally disabled due to individual unemployability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, his VA clinical records and his Vet Center records, and the Veteran has not authorized VA to obtain any additional private medical records on his behalf.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  He was also provided two VA psychiatric examinations.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

ORDER

A rating in excess of 30 percent earlier than December 2, 2009 is denied.

A 70 percent rating for PTSD is granted as of December 2, 2009, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 70 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


